                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


ANDREA JAMES,                                   )
                                                )
              Plaintiff,                        )      CIVIL ACTION NO.: 4:18-cv-180
      v.                                        )
                                                )      COMPLAINT
ONLINE INFORMATION SERVICES,                    )
INC.,                                           )      JURY TRIAL DEMANDED
                                                )
              Defendant.                        )
                                                )


       Plaintiff Andrea James (“Plaintiff”), through undersigned counsel, hereby complains

against Defendant Online Information Services, Inc. (“Defendant”) and alleges as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for damages arising from Defendant’s violation of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       3.      Venue is proper in this district under 28 U.S.C § 1391(b).

                                              PARTIES

       4.      Plaintiff is a natural person, who at all relevant times has resided in Kentucky.

       5.      Defendant is a corporation doing business in the State of Kentucky, with its

corporate address as 685 W. Fire Tower Road, Winterville, North Carolina 28590, and is a “debt

collector” as the phrase is defined and applied under 15 U.S.C. § 1692(a) of the FDCPA in that it

regularly attempts to collect on debts primarily incurred for personal, family or household

purposes.


                                                 1

            Case 4:18-cv-00180-BO Document 1 Filed 10/26/18 Page 1 of 4
                                      FACTUAL ALLEGATIONS

          6.       Defendant is collecting against Plaintiff for a consumer debt allegedly due and

owing.

          7.       The debt was incurred as a result of an internet and television package purchased

for Plaintiff’s personal use, and is therefore a “debt” as that term is defined within the FDCPA.

          8.       To that end, on or about April 2018, Defendant sent Plaintiff its initial dunning

letter.

          9.       About seven days later, Plaintiff called to dispute the debt and ask for verification.

On this call, Plaintiff invoked her dispute rights.

          10.      On or about May 25, 2018, Defendant placed a trade line on Plaintiff’s credit

report in an attempt to collect the consumer debt.

          11.      This credit reporting represents an impermissible collection activity. Specifically,

Defendant is required to cease all collection activity after receiving Plaintiff’s dispute.

          12.      On or about May 31, 2018, the debt validation was mailed.

                                         CAUSES OF ACTION

                                       COUNT I
               VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    15 U.S.C. § 1692 et seq.

          13.      Plaintiff repeats, realleges, and reincorporates the allegations contained in the

paragraphs above and incorporates them as if set forth specifically herein.

          14.      Defendant’s collection attempts against Plaintiff violated the FDCPA.

          15.      Section 1692g(b) provides:

                   § 1692g(b). Disputed Debts

                   If the consumer notifies the debt collector in writing within the thirty-day
                   period described in subsection (a) that the debt, or any portion thereof, is

                                                     2

                Case 4:18-cv-00180-BO Document 1 Filed 10/26/18 Page 2 of 4
               disputed, or that the consumer requests the name and address of the original
               creditor, the debt collector shall cease collection of the debt, or any disputed
               portion thereof, until the debt collector obtains verification of the debt or a
               copy of a judgment, or the name and address of the original creditor, and a
               copy of such verification or judgment, or name and address of the original
               creditor, is mailed to the consumer by the debt collector. Collection activities
               and communications that do not otherwise violate this subchapter may
               continue during the 30-day period referred to in subsection (a) unless the
               consumer has notified the debt collector in writing that the debt, or any
               portion of the debt, is disputed or that the consumer requests the name and
               address of the original creditor. Any collection activities and communication
               during the 30-day period may not overshadow or be inconsistent with the
               disclosure of the consumer’s right to dispute the debt or request the name
               and address of the original creditor.

       WHEREFORE, Plaintiff prays that this Court grant her a judgment against Defendant for

statutory and actual damages, costs, interest, and attorney’s fees.

                                    JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.

       Respectfully submitted, this the 26th day of October, 2018.



                                                                  s/ Chad Diamond
                                                                  Chad Diamond, P.A.
                                                                  3356 Maywood Dr.
                                                                  Charlotte, NC 28205
                                                                  (980) 225-2280 (p)
                                                                  chad.diamond@gmail.com
                                                                  Attorney for Plaintiff Andrea James




                                                  3

           Case 4:18-cv-00180-BO Document 1 Filed 10/26/18 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, the foregoing was filed electronically with the

Clerk of Court via ECF and served upon Defendant via personal service at the below address:

                      Online Information Services, Inc.
                      685 W. Fire Tower Road
                      Winterville, NC 28590


                                                    s/Chad Diamond
                                                    Chad Diamond




                                                4

          Case 4:18-cv-00180-BO Document 1 Filed 10/26/18 Page 4 of 4
